NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 15a0572n.06

                                         Case No. 14-1014

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                  Aug 13, 2015
GARRY JONES,                                         )                        DEBORAH S. HUNT, Clerk
                                                     )
       Petitioner-Appellee,                          )
                                                     )       ON APPEAL FROM THE UNITED
v.                                                   )       STATES DISTRICT COURT FOR
                                                     )       THE EASTERN DISTRICT OF
THOMAS K. BELL, Warden,                              )       MICHIGAN
                                                     )
       Respondent-Appellant.                         )
                                                     )
                                                     )

                                           OPINION

                                                                                               *
       BEFORE: BOGGS and McKEAGUE, Circuit Judges; and PEARSON, District Judge.

       McKEAGUE, Circuit Judge. As in our most recent en banc case, Hill v. Curtin, — F.3d

—, 2015 WL 4114658 (6th Cir. July 9, 2015), we review a Michigan habeas petitioner’s claim

based on Faretta v. California, 422 U.S. 806 (1975). The petitioner, like the one in Hill, argues

that the state courts’ denial of his day-of-trial request to represent himself is an unreasonable

application of Faretta. But unlike the petitioner in Hill, the one here did not raise this claim on

direct appeal. He cannot get around this procedural default—nor, even if he could, would he

prevail on the merits. The district court seeing things differently, we reverse.



       *
         The Honorable Benita Y. Pearson, United States District Judge for the Northern District
of Ohio, sitting by designation.
Case No. 14-1014, Jones v. Bell


                                                 I

       Garry Jones, the petitioner here, committed two armed robberies in Michigan. The first

one started with his seemingly innocent request to borrow a hundred dollars from an

acquaintance. When the acquaintance tried to give Jones the money, Jones pulled out a semi-

automatic handgun and said, “Give me all your sh*t.” People v. Jones, No. 281464, 2008 WL

5382926, at *1 (Mich. Ct. App. Dec. 23, 2008). The acquaintance complied, and a man in a ski

mask gathered his belongings. Jones and the masked man took the belongings, stole the Lexus

the acquaintance was driving, and drove away. The second robbery came eighteen days later—

and it involved the same victim. Jones lay in wait in front of the acquaintance’s home and

pointed a gun at him when he got home from work, demanding all of his money.                    The

acquaintance again complied. Id. The police later found and arrested Jones.

       The State of Michigan charged Jones with two counts of armed robbery and two counts

relating to using a firearm. Michigan appointed Luther Glenn to represent Jones. After the final

pretrial conference, the judge ordered Jones to remain at the local jail “to prepare for trial” with

Glenn. R. 8-4 at 6–7. But Jones did not think Glenn was prepared. See R. 8-1 at 22–23. In a

grievance and letter against Glenn, Jones asked the court to appoint a different attorney to his

case—but he never requested to represent himself at trial.

       On the morning of the first day of trial, Jones immediately objected, explaining that he

was unhappy with his attorney. He said:

       I explained to [Glenn] that I didn’t want him to represent me because he’s not
       prepared for my case. And I have an attorney grievance against him that I have
       filed. And this case is my personal copy, if you would like to read it. Because
       you writted me down here last week and [Glenn] hasn’t discussed anything
       pertaining to any of my issues on both of my cases. And he’s trying to walk me
       in here right now and he’s not prepared.




                                                 2
Case No. 14-1014, Jones v. Bell


R. 8-5 at 3. But the court disagreed and expressed concern about delaying the impending trial. It

said:

        I think [Glenn] is prepared. And I talked to him extensively beforehand about
        these issues. And he’s an excellent lawyer . . . . Your case has been adjourned
        before. It’s an old case. And I’m not going to adjourn it again . . . . [I]t’s a very
        old case on my docket. It’s over ninety-one days, which is beyond the statistics . .
        . . [W]e’re going to go forward and going to go forward with this lawyer [Glenn].
        So, have a seat now and try to be respectful.

Id. at 3–5.

        Having denied Jones’s request for a new attorney, the court asked Jones whether he

wanted “to accept [the previously read plea] or go to trial.” The following colloquy occurred:

        THE DEFENDANT: I would like to represent myself at trial, your Honor.

        THE COURT: Well, I don’t think you can handle that. So, I’m going to deny it.

        THE DEFENDANT: Can you place that on the record?

        THE COURT: And I take that as a no [about accepting the plea offer]. He wants
        to go to trial. It’s on the record. All right. We’re going to bring the jury in now
        and get started.

Id. at 7–8.

        Trial began. And Jones did not raise the self-representation issue again. A Wayne

County Circuit Court jury found him guilty on all counts, and the trial judge sentenced him.

        Jones appealed with representation of counsel. He raised claims relating to ineffective

assistance of counsel (for his trial counsel’s failure to call certain witnesses), sufficiency of the

evidence (because the victim’s trial testimony was allegedly not credible), and cruel and unusual

punishment (for his allegedly disproportionate punishment). But he did not raise the self-

representation issue. The state appellate court affirmed his conviction. People v. Jones, Nos.

281464, 281465, 2008 WL 5382926 (Mich. Ct. App. Dec. 23, 2008). And it denied his motion

for a remand for a hearing on his ineffective-assistance-of-counsel claim.           The Michigan

                                                 3
Case No. 14-1014, Jones v. Bell


Supreme Court denied him leave to appeal the same issues. People v. Jones, 764 N.W.2d 257

(Mich. Apr. 28, 2009) (unpublished table decision). His conviction became final.

       Jones then filed a motion for relief from judgment before the state trial court. He argued

that he was deprived of (a) the right to represent himself; (b) effective assistance of trial and

appellate counsel; and (c) due process at trial. The trial court denied Jones’s motion under

Michigan Court Rule 6.508(D)(3). In doing so, it found that Jones’s self-representation claim

lacked merit, which triggers our deferential AEDPA standard. R. 8-11 at 3, 5; accord Appellee

Br. 3, 12–13 (agreeing that this standard applies). And it found that Jones could not establish

“actual prejudice” to excuse his procedural default because he could not show that “but for the

alleged error, [he] would have had a reasonably likely chance of acquittal” or that the error was

“so offensive to the maintenance of a sound judicial process” that the conviction should not

stand. Id. (quoting Mich. Ct. R. 6.508(D)(3)(b)(i), (iii)). Jones filed a delayed application for

leave to appeal and a motion for remand in the Michigan Court of Appeals. The court denied

both “for failure to meet the burden of establishing entitlement to relief under M.C.R. 6.508(D).”

R. 8-11. The Michigan Supreme Court did the same thing. People v. Jones, 789 N.W.2d 471

(Mich. Oct. 26, 2010) (unpublished table decision).

       Having exhausted all his state-court routes, Jones took his case to federal court. He filed

a petition for writ of habeas corpus in the Eastern District of Michigan, arguing that his

conviction was obtained in violation of his Sixth Amendment right to self-representation and that

ineffective assistance of appellate counsel excused his failure to raise the issue on direct appeal.

The district court agreed. Jones v. Bell, No. 2:10–CV–14476, 2013 WL 6729891 (E.D. Mich.

Dec. 19, 2013). It held that the trial court’s denial of Jones’s request to represent himself

satisfied 28 U.S.C. § 2254(d) because it was an unreasonable application of Faretta. Id. at *3–



                                                 4
Case No. 14-1014, Jones v. Bell


*6. And it held that Jones’s appellate counsel’s failure to raise the Faretta issue gave Jones the

“cause” and “prejudice” to excuse his procedural default. Id. at *6–*7. The court therefore

conditionally granted Jones’s petition on December 19, 2013. Id. at *8.

       The State appealed. We review the district court’s grant of habeas relief de novo.

Matthews v. Ishee, 486 F.3d 883, 889 (6th Cir. 2007).

                                                II

       On habeas review, we ask whether a state-court merits determination “resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court.” 28 U.S.C. § 2254(d)(1); accord Appellee Br.

3. But where the state court relies on a state procedural rule to deny a claim, federal courts lack

jurisdiction to reach the merits. Coleman v. Thompson, 501 U.S. 722, 729–30, 753 (1991). The

State argues that Jones procedurally defaulted his self-representation claim and that, in any

event, the claim does not meet the deferential AEDPA standard. We agree with both arguments.

                                      A. Procedural Default

       All agree that Jones procedurally defaulted his self-representation claim. Appellant Br.

18–19; Appellee Br. 26; Jones, 2013 WL 6729891, at *6–*7. Jones failed to raise the claim on

direct review. And he failed to meet the requirements of Michigan Rule 6.508(D)(3) because he

could not show actual prejudice. R. 8-11 at 3, 5. That default—an adequate and independent

state ground barring review of Jones’s conviction—typically removes our jurisdiction to hear the

case. Coleman, 501 U.S. at 750–51, 753. We respect sovereign state courts by not interfering

with judgments based on state procedural rules, id.—like this one, based on Michigan’s rule that

all claims must be raised on direct review or meet 6.508(D)(3). Amos v. Renico, 683 F.3d 720,

733 (6th Cir. 2012); Ivory v. Jackson, 509 F.3d 284, 292–93 (6th Cir. 2007).



                                                5
Case No. 14-1014, Jones v. Bell


       Our review is thus barred unless Jones can excuse this procedural default. That is no

easy task. He may do so by showing (1) “cause” for the default and (2) “actual prejudice”

resulting from the alleged constitutional violation, Wainwright v. Sykes, 433 U.S. 72, 84

(1977)—which the Michigan courts already found that he failed to do. Because Jones cannot

excuse his procedural default, we lack jurisdiction to hear his habeas claims on the merits.

                                             1. Cause

       Jones argues that his appellate attorney’s ineffective assistance serves as the cause to

excuse his default. Ineffective assistance of counsel constitutes “cause” to excuse a default only

if it is “so ineffective as to violate the Federal Constitution,” Edwards v. Carpenter, 529 U.S.

446, 451 (2000)—i.e., it meets Strickland’s ineffectiveness standard. Byrd v. Collins, 209 F.3d

486, 519 (6th Cir. 2000). Under that standard, Jones must show (i) that his appellate counsel’s

“performance was deficient” and (ii) that “the deficient performance prejudiced the defense.”

Strickland v. Washington, 466 U.S. 668, 687 (1984). This is “a high burden” to meet. Davis v.

Lafler, 658 F.3d 525, 536 (6th Cir. 2011) (en banc). And only if Jones meets the high burden do

we ask whether there was “actual prejudice” to excuse the procedural default.

       (i) Constitutionally Deficient Performance. Jones can show constitutionally deficient

performance if his counsel committed an error “so serious that counsel was not functioning as

the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Strickland, 466 U.S. at 687.

Jones argues that the failure to raise the self-representation claim alone meets that standard. But

it is not deficient performance to leave some “colorable issue[s]” out; indeed, it may even be the

best type of performance. Jones v. Barnes, 463 U.S. 745, 753–54 (1983). And a “[c]ounsel’s

performance is strongly presumed to be effective.” Scott v. Mitchell, 209 F.3d 854, 880 (6th Cir.

2000). The State thus argues that the decision not to raise the self-representation claim was



                                                 6
Case No. 14-1014, Jones v. Bell


“strategic.” Appellant Br. 21. To resolve the issue, we consider a number of factors, including

whether “the omitted issues [were] ‘significant and obvious’” and whether they were “clearly

stronger than those presented” in the actual appeal. McFarland v. Yukins, 356 F.3d 688, 710–11

(6th Cir. 2004). The answer mostly turns on whether Jones “would likely have prevailed on [his]

appeal” had the self-representation claim been raised. Id. at 710.

       It is not clear that Jones would have prevailed on his day-of-trial request to represent

himself—even on direct review. Michigan recognizes that day-of-trial requests may be validly

rejected as untimely because they disrupt the administration of justice.           People v. Hill,

773 N.W.2d 257, 257 (Mich. 2009); People v. Russell, 684 N.W.2d 745, 757 (Mich. 2004). And

the Michigan courts may well have upheld this denial as untimely and disruptive. Cf. Hill,

773 N.W.2d at 257. However, Jones had a much better chance to prevail on that claim than, say,

his sufficiency claim, where his counsel raised credibility issues that are irrelevant to the actual

sufficiency of the evidence. R. 8-8; see United States v. Barnett, 398 F.3d 516, 522 (6th Cir.

2005). This question is close. We will assume without deciding or taking a position either way

that Jones can show deficient performance.

       (ii) Strickland Prejudice. Even if Jones is able to show deficient performance, he still

must also show Strickland prejudice. He can do so by establishing “a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Strickland, 466 U.S. at 694. “A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Id. For Jones’s allegation of ineffective assistance of

appellate counsel, there must be a reasonable probability that the result of the appeal would have

been different. Smith v. Robbins, 528 U.S. 259, 285 (2000).




                                                 7
Case No. 14-1014, Jones v. Bell


       Assuming deficient performance, there was Strickland prejudice as well. The Supreme

Court has held that “denial [of the right to self-representation] is not amenable to ‘harmless

error’ analysis”; it is structural error. McKaskle v. Wiggins, 465 U.S. 168, 177 n.8 (1984). So if

Jones’s Faretta claim had been meritorious on direct review, it would have resulted in an

automatic new trial—a different result than on his actual direct appeals, which resulted in

affirmance of his conviction. Jones, 2008 WL 5382926. Because there is at least a reasonable

probability of success of direct review, and because the outcome would have been different,

there would be enough for Strickland prejudice, assuming there was deficient performance.

                                        2. Actual Prejudice

       But that doesn’t end this part of the analysis: Habeas petitioners must additionally show

“actual prejudice” to excuse their default—even if the error that served as the “cause” is a

structural one that would require a new trial. Ambrose v. Booker, 684 F.3d 638, 649 (6th Cir.

2012); see Francis v. Henderson, 425 U.S. 536, 542 (1976). Contrary to Jones’s contentions, see

Appellee Br. 28–29, actual prejudice to excuse a habeas petitioner’s procedural default requires

more than the prejudice prong under Strickland. See Ambrose, 684 F.3d at 652. In fact, we do

not presume actual prejudice even when the counsel’s error resulted in Strickland prejudice. Id.

at 649. To do so, we would “ignore[] fundamental differences between direct and collateral

review in our system of dual sovereigns.” Keith v. Mitchell, 455 F.3d 662, 675 (6th Cir. 2006).

We rather look to the record to determine if the outcome of the trial would have been different.

Ambrose, 684 F.3d at 652; see also Hollis v. Davis, 941 F.2d 1471, 1480–83 (11th Cir. 1991),

adopted in Ambrose, 684 F.3d at 652. The “most important aspect to the inquiry is the strength

of the case against the defendant” and whether a trial without errors would still have resulted in

conviction. Ambrose, 684 F.3d at 652.



                                                8
Case No. 14-1014, Jones v. Bell


       The Ambrose case explains the actual-prejudice rule with respect to structural errors. A

computer glitch systematically excluded African Americans from jury pools.              But the

defendant’s counsel did not object to the then-unknown glitch at trial or on appeal, causing the

claim to become procedurally defaulted. The defendant learned of the glitch after exhausting his

appeals and filed for habeas relief based on the Sixth Amendment’s fair cross-section

requirement. The district court held that because the glitch was unknown, it constituted “cause”

to excuse the default. And the district court held that since the claim would have required

automatic reversal and retrial, actual prejudice should be presumed from the merit of the Sixth

Amendment claim. We disagreed with the actual-prejudice conclusion, explaining that even

when errors that constitute “cause” would result in automatic reversal on appeal, courts must

still look for something more: actual prejudice. Ambrose, 684 F.3d at 649–52; see also Keith,

455 F.3d at 673–74. Because of comity and federalism, the petitioner must show that “the

outcome would have been different” “regardless of the nature of the underlying constitutional

claim.” Ambrose, 684 F.3d at 650–51. And that “outcome” refers to the actual and eventual

outcome of the trial. See id.

       Neither Jones nor the district court attempted to show that the outcome at trial would

have been different had Jones represented himself. Nor is there any indication in the record that

it would have been. They instead conflate Strickland prejudice with procedural-default “actual

prejudice.” They are distinct. And as Ambrose makes clear, a meritorious structural claim does

not necessarily lead to actual prejudice to excuse procedural default. Lacking any evidence of

actual prejudice, Jones has not made the requisite showing to excuse his procedural default, even

if Strickland were met.




                                               9
Case No. 14-1014, Jones v. Bell


                                              B. Merits

       Yet even if Jones were able to excuse his procedural default, his claim fails on the merits.

Jones has two ways to obtain habeas relief, since both parties agree that AEDPA review is

proper. The state-court determination must have either (1) “resulted in a decision that was

contrary to . . . clearly established Federal law, as determined by the Supreme Court”; or (2)

involved an “unreasonable application of” the same. 28 U.S.C. § 2254(d)(1). This standard “is

difficult to meet”—as the Supreme Court has repeatedly and “recently reminded the Sixth

Circuit.” White v. Woodall, 134 S. Ct. 1697, 1702 (2014) (internal quotation marks omitted).

The state-court error must amount to an obvious and extreme constitutional malfunction. The

district court held that this one did. But under this highly deferential standard, it did not.

       First, the state courts’ decisions were not contrary to Faretta. A state-court decision is

“contrary to” federal law only “if the state court arrives at a conclusion opposite to that reached

by [the Supreme] Court on a question of law or if the state court decides a case differently than

[the] Court has on a set of materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362,

412–13 (2000). Federal law is clearly established “only when it is embodied in a holding” of the

Supreme Court; dicta does not count. Thaler v. Haynes, 559 U.S. 43, 47 (2010).

       Jones relies on Faretta, which holds that a trial court violates the Sixth Amendment when

it denies a defendant’s voluntary and intelligent self-representation request. 422 U.S. at 835–36.

But that’s not all. As we recently explained sitting en banc, Faretta’s holding contains a

timeliness component. Hill, 2015 WL 4114658, at *4; see Martinez v. Court of Appeal of Cal.,

Fourth Appellate Dist., 528 U.S. 152, 161–62 (2000). “[A]s a matter of clearly established

law[,] [Faretta] can only be read to require a court to grant a self-representation request when the

request occurs weeks before trial”—not on the morning of trial. Hill, 2015 WL 4114658, at *5



                                                  10
Case No. 14-1014, Jones v. Bell


(emphasis added). The trial court’s decision here was therefore not “contrary to” Faretta’s

holding, because Jones’s request was made on the first day of trial, as opposed to weeks before

trial. Accord id. at *4–*5.

       Second, the state courts did not unreasonably apply Faretta. A state court unreasonably

applies federal law when its decision is “so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” White, 134 S. Ct. at 1702 (internal quotation marks and citations omitted). This

is an extremely high bar because habeas relief is an “extraordinary remedy,” Bousley v. United

States, 523 U.S. 614, 621 (1998), and “state-court decisions [are] given the benefit of the doubt.”

Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam) (internal quotation marks omitted).

Habeas review serves only as “a guard against extreme malfunctions” and not as “a substitute for

ordinary error correction through appeal.” Harrington v. Richter, 562 U.S. 86, 102–03 (2011)

(internal quotation marks omitted).

       The trial court’s denial of Jones’s morning-of-trial request to represent himself was not

an extreme constitutional malfunction; fairminded jurists could disagree on whether the Sixth

Amendment right to self-representation—as currently defined by the Supreme Court—covers it.

“[T]he right to self-representation is not absolute”; it can be outweighed by other concerns like

the timing of the request. Martinez, 528 U.S. at 161; see Hill, 2015 WL 4114658, at *4. No

Supreme Court case has filled the gap between requests made weeks before trial and the day of

trial, so courts have “leeway” “in reaching outcomes in case-by-case determinations.”

Harrington, 562 U.S. at 106; see Hill, 2015 WL 4114658, at *5–*6. The Michigan courts did

not have to extend Faretta’s holding to apply to the morning-of-trial factual scenario—in this

case or in Hill. Just as in Hill, then, the Michigan courts did not unreasonably apply Faretta.



                                                11
Case No. 14-1014, Jones v. Bell


       Jones disagrees. He argues that this case is different than Hill because no state-court

decision here explicitly denied his request as “untimely.” True enough; no state court used those

words. But context matters. And the record—at least from our highly deferential vantage point,

see Holland v. Jackson, 542 U.S. 649, 655 (2004) (per curiam)—shows that the trial court in fact

acted because of the untimeliness of Jones’s request.          Right before Jones made his self-

representation request, he requested new counsel. And the court responded to this request by

expressing several timeliness concerns. It commented that Jones’s “case has been adjourned

before” and is “an old case[,] . . . over ninety-one days, which is beyond the statistics.” R. 8-5 at

3–5. It knew that granting any self-representation request would require another adjournment—

delay—and it was “not going to adjourn [the case] again.” Id. And it knew that the jurors were

waiting just outside the courtroom.

       With all that looming, Jones only then made his self-representation request. In light of

this context, the trial court’s apparent conclusory denial (“I don’t think you can handle that”)—

when read deferentially—isn’t conclusory at all: The court meant that Jones could not handle

self-representation at that time, exactly what the trial court in Hill said. It incorporated its

timeliness concerns, articulated in its previous ruling, into this denial. Plus, even if the record is

ambiguous on the point, the state court gets “the benefit of the doubt”: We read the record to

favor the state court’s decision because States are “presum[ed]” to “know and follow the law.”

Visciotti, 537 U.S. at 24. The court didn’t need to announce certain magical words. At least on

habeas review, it denied Jones’s request for a legitimate reason: the timing of the request and the

further delay it would cause the impending trial.

       That’s not legitimate, Jones responds, because Michigan did not have a clearly

established self-representation timing rule before applying it Jones.         Timing questions are



                                                 12
Case No. 14-1014, Jones v. Bell


“question[s] of state procedural law,” Jones argues, and when a state court does not “actually

enforce[] [the] procedural rule,” federal courts should ignore the State’s post-hoc justification.

Appellee Br. 17 (quoting Lovins v. Parker, 712 F.3d 283, 296 (6th Cir. 2013)).

       Jones’s counsel made this same argument in an amicus brief in Hill, and the en-banc

court rejected it. We held it was forfeited, but we went on to say that the argument is “without

merit” “[i]n any event.” Hill, 2015 WL 4114658, at *7 n.2. We reasoned that “Michigan law

does not recognize a per se rule precluding a day-of-trial assertion of the right to self-

representation.” Id. Like that case, “no per se procedural bar was invoked in this case”; the

Michigan courts instead considered the facts and circumstances—that granting the request at

such a late stage would cause delay and disrupt the proceeding—and it denied the request within

the limits of Faretta. Id.

       We add to the en banc court’s reasoning here: Jones’s response misunderstands the

timing element at play. It is not a state-court procedural rule regarding the timing to invoke

one’s right of self-representation; it is a federal-law substantive rule—part of Faretta’s

holding—about the limits of the self-representation right. Analyzing a state court’s application

of Faretta, then, necessarily includes analyzing its holding with respect to timing, for timing is

part of a court’s substantive analysis under Faretta. See id. at *4. The cases Jones cites are

different in that they involve constitutional rights that do not include timing as part of their

substantive analysis but rather where state courts created timing rules to enforce substantive

rights. Appellee Br. 18–19. Contrary to these holdings, Faretta’s holding itself has a timing

element. Hill, 2015 WL 4114658, at *4. So denying a self-representation request because of

timing can be based on the nature of the federal right, not on the state procedure. These




                                               13
Case No. 14-1014, Jones v. Bell


Michigan courts accordingly did not need a previously announced state procedure to deny

Jones’s right; they permissibly could base their denial on the scope of the federal right itself.

       Moving on, Jones, like Hill before him, also relies on Moore v. Haviland, 531 F.3d 393

(6th Cir. 2008), but it does not help him. There, we held that a mid-trial invocation of the right

to self-representation was timely. Id. at 402–04. Jones says that Moore alone “requires a grant

of relief here.” Appellee Br. 23; see id. at 23–26. And the district court agreed. Jones, 2013

WL 6729891, at *6. But Moore is “readily distinguishable.” Hill, 2015 WL 4114658, at *7.

The defendant in Moore raised his self-representation request as soon as his “grounds for

dissatisfaction with counsel’s representation arose—and he then acted swiftly.” Moore, 531 F.3d

at 403. Jones did not. His dissatisfaction arose well before he made his self-representation

request, as evidenced by the grievances he filed against his trial counsel in the weeks leading up

to trial. See R. 8-1 at 22–23. Jones then, unlike Moore, did not “act[] swiftly” in making his

request after his dissatisfaction with counsel arose. Moore, 531 F.3d at 403. And thus his claim,

unlike Moore’s, fails on timeliness grounds.

       Nor, finally, must we grant habeas relief “on the ground that the trial court did not inquire

into the basis of Hill’s self-representation request.” Hill, 2015 WL 4114658, at *4. Simply put,

“[i]t is not clearly established that a trial court must conduct a Faretta-compliant inquiry” when

denying a self-representation request on the morning of trial. Id. at *5.

       The Michigan courts decisions neither contradicted nor unreasonably applied clearly

established federal law.

                                                 III

       For these reasons, we reverse the district court’s grant of habeas relief.




                                                 14